SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedApril 7,2014, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter datedApril 7, 2014, the Company reports thatonApril 4, 2014 ithas acquired common shares issued by the Company, book entry, with a par value of ARS 1.00 (one Argentinian peso) each entitled to one vote per share,as described in the following chart: Trade Date Settlement Date Type
